Citation Nr: 0416137	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  01-09 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for the service-connected postoperative right knee 
replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from October 1969 to August 
1972.

This appeal arises from an October 2001 rating decision of 
the Salt Lake City, Utah Regional Office (RO).


FINDING OF FACT

The veteran's service-connected right knee disability is not 
manifested by objective evidence of severely painful motion 
or weakness, ankylosis, limitation of extension to 30 
degrees, or by nonunion of the tibia or fibula with loose 
motion requiring a brace.


CONCLUSION OF LAW

The criteria for the assignment of an increased rating in 
excess of 30 percent for the service-connected right knee 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 U.S.C.A. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

A December 1994 report of VA hospitalization shows that total 
right knee replacement surgery was performed.  

A January 1999 private physician report shows that the 
veteran reported great improvement after right knee 
replacement surgery.  He still noted having pain, weakness, 
stiffness, swelling and fatigue of the right knee, especially 
when working.  The veteran worked as a heating and air 
conditioner installer.  On examination, there was slight 
laxity; however, it was noted that this was likely within 
normal limits for a prosthetic implant.  The symptom that 
impacted function the most was pain.  It was noted that the 
veteran was working and he had done very well considering the 
total right knee replacement.  Work efforts were increasingly 
compromised by pain.  X-rays of the right knee revealed the 
presence of no bony abnormality.

An August 2001 report of examination from David Howe, M.D., 
shows that the veteran was doing quite well with the right 
knee, but toward the end of the day or the end of the 
workweek the knee would get sore.  On examination of the 
right knee, there was about 10 degrees less than full 
extension.  Flexion was to 120 degrees.  There was slight 
tenderness about the knee.  There was one plus laxity of the 
ligaments.  X-rays of the right knee showed that the 
alignment was good.  The x-ray impression was a total right 
knee replacement with components in good position.  The 
assessment was status post right knee replacement with good 
results.  

In his November 2001 notice of disagreement, the veteran 
indicated that he had spent 27 years working in the sheet 
metal trade.  He currently suffered right knee pain 100 
percent of the time.  

In his December 2001 substantive appeal, the veteran 
maintained that since the right knee replacement surgery it 
had become very difficult for him to perform as a sheet metal 
mechanic.  In the past, he had been laid off due to an 
inability to function at work.  

On VA examination in November 2003, the veteran complained of 
constant right knee pain.  He reported that he could not flex 
the knee as much as he used to and that the right knee had 
been progressively growing worse.  Since total right knee 
replacement surgery in 1994, there had been slowly increasing 
pain and decreased motion.  The veteran had worked for more 
than 30 years in the sheet metal industry.  He currently 
continued to work full time.  He avoided climbing ladders, 
getting into attics and doing duct work.  This had caused 
some problems and he had been laid off several times due to 
an inability to keep up with younger men.  When necessary, he 
would climb ladders, but he could not kneel on the right knee 
or lock the knee, which created problems.  He reported more 
swelling, stiffness and soreness of the right knee.

On examination of the right knee, there was no visible 
effusion.  There was normal stability with no lateral 
instability noted.  Anterior and posterior drawer signs were 
significantly positive.  There was no focal tenderness of the 
joint.  Flexion was to 100 degrees but was not pushed past 
this point due to significant pain.  Pain began at about 90 
degrees of flexion and progressed to a significant level at 
100 degrees when flexion stopped.  Extension was 10 to 12 
degrees less than full.  It was noted that the veteran was 
limited functionally in his employment.  Repetitive use with 
walking, standing, or climbing caused increased swelling, 
pain and discomfort.  There was no specific decrease in 
motion with activity.  On examination, there was no increase 
in fatigability or decrease in range of motion based on 
repetitive movements.  The veteran described having the knee 
lock extensively, causing increased pain while at work.  In 
short, flare-ups caused increased pain and fatigability but 
they did not clearly cause any decrease in range of motion.  

Analysis

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  Reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
most recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The veteran's right knee disability has been rated as 30 
percent disabling under 38 C.F.R. § 4.71a (Diagnostic Code 
5055) (2003).  Diagnostic Code 5055 deals with the prosthetic 
replacement of a knee joint.  38 C.F.R. § 4.71a (Diagnostic 
Code 5055) (2003).  Under Diagnostic Code 5055, for 1 year 
following implantation of the prosthesis, a 100 percent 
evaluation is assigned.  With chronic residuals consisting of 
severe painful motion or weakness in the affected extremity, 
a 60 percent evaluation is warranted.  With intermediate 
degrees of residual weakness, pain, or limitation of motion, 
the disability is to be rated by analogy to Diagnostic Codes 
5256 (ankylosis of the knee), 5261 (limitation of extension 
of the leg), or 5262 (impairment of the tibia and fibula).

Under Diagnostic Code 5256, extremely unfavorable ankylosis 
of the knee, in flexion at an angle of 45 degrees or more 
warrants a 60 percent rating.  38 C.F.R. § 4.71a (Diagnostic 
Code 5256) (2003).  Ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation.  Ankylosis 
in flexion between 10 and 20 degrees warrants a 40 percent 
evaluation. 

The evaluation of limitation of motion in the leg is governed 
by the provisions of Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, a maximum 30 percent evaluation is 
warranted when flexion of the leg is limited to 15 degrees.  
38 C.F.R. § 4.71a (Diagnostic Code 5260) (2003).  Under 
Diagnostic Code 5261, a 30 percent evaluation is assigned 
when extension is limited to 20 degrees.  38 C.F.R. § 4.71a 
(Diagnostic Code 5261) (2003).  A 40 percent evaluation is 
assigned when extension is limited to 30 degrees.  A 50 
percent evaluation is assigned when extension is limited to 
45 degrees.  (Full range of motion of the knee is from 0 to 
140 degrees. 38 C.F.R. § 4.71-3, Plate II (2003).)

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when evaluating joints on the basis of 
limited motion, VA has a duty to determine whether the joint 
in question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2003).  The Court has indicated that these determinations 
should be made by an examiner and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to these factors (i.e., in addition to any actual loss in 
range of motion noted upon clinical evaluation).  DeLuca, 
supra.

Furthermore, when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain such as has been repeatedly complained of by 
the veteran.  DeLuca, 8 Vet. App. at 202 (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  The Court has explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups." 

Under Diagnostic Code 5262, a 10 percent rating is warranted 
if there is malunion of the tibia or fibula resulting in 
slight knee or ankle disability.  38 C.F.R. § 4.71a 
(Diagnostic Code 5262) (2003).  A 20 percent rating is 
warranted where there is malunion of the tibia or fibula 
resulting in moderate knee or ankle disability.  A 30 percent 
rating is warranted if there is malunion of the tibia or 
fibula resulting in marked disability.  A 40 percent rating 
is warranted if there is nonunion of the tibia or fibula with 
loose motion requiring a brace. 

The record shows that, in December 1994, the veteran 
underwent a total right knee replacement.  Following the 
prescribed period for assigning a 100 percent disability 
rating under 38 C.F.R. § 4.30 and Diagnostic Code 5055, the 
veteran was assigned a 30 percent disability rating.  As 
discussed above, a 30 percent schedular rating is the minimum 
evaluation that may be assigned for a knee replacement.

Following the veteran's December 1994 right knee surgery, a 
private physician noted in January 1999 that the veteran had 
reported great improvement after the surgery.  Symptoms still 
persisted, but the veteran worked full time.  X-rays showed 
no bony abnormality.

Dr. Howe's report in August 2001 shows that the veteran was 
doing quite well with the right knee.  X-rays showed good 
alignment of the right knee.  The assessment was status post 
right knee replacement with good results.  

Based upon a review of the evidence of record, the Board 
finds that the veteran's service-connected right knee 
disability does not warrant an increased rating and is 
appropriately rated at 30 percent under Diagnostic Code 5055.  
(In this regard, the Board notes that the veteran's residual 
symptomatology following his total right knee replacement can 
no longer be evaluated as 100 percent disabling under 
Diagnostic Code 5055 because such total evaluation is limited 
to one year following implantation of the prosthesis, and the 
RO has already granted the total evaluation for one year.)  
The Board finds after analyzing the medical evidence prepared 
subsequent to the right knee replacement surgery, that the 
veteran's right knee disability is not productive of severe 
painful motion or weakness.  

Although the disability is productive of some pain, 
discomfort and swelling, those manifestations are adequately 
reflected by the current 30 percent evaluation under the 
provisions of 38 C.F.R. §§ 4.3, 4.7, 4.71a (Diagnostic Code 
5055).  There has been no objective suggestion of severe pain 
or severe weakness, and the record shows that the veteran 
continues to function relatively well with his pain-engaging 
in many activities, albeit with limitation-an indication 
that the pain is not disabling to the extent contemplated by 
the 60 percent rating.  Accordingly, the Board concludes that 
the criteria for a disability rating higher than 30 percent 
under Diagnostic Code 5055 are not met.

Normal range of motion of the knee is from 0 to 140 degrees 
(see 38 C.F.R. § 4.71a, Plate II).  On VA examination in 
November 2003, there was flexion to 100 degrees and extension 
to 10 to 12 degrees less than full.  The criteria for a 40 
percent evaluation under Diagnostic Code 5256, 5261, or 5262 
have not been met because there has been no finding or 
diagnosis of ankylosis of the right knee, limitation of 
extension by more than 20 degrees, or sufficient impairment 
of the tibia or fibula affecting the knee by any competent 
medical evidence.  38 C.F.R. § 4.71a (Diagnostic Codes 5256, 
5261, 5262).  If the veteran had had ankylosis of the knee in 
flexion between 10 and 20 degrees, a 40 percent rating would 
have been warranted.  38 C.F.R. § 4.71a (Diagnostic Code 
5256) (2002).  If the veteran had had limitation of extension 
by more than 20 degrees, a 40 percent rating would have been 
warranted.  38 C.F.R. § 4.71a (Diagnostic Code 5261) (2002).  
In addition, under Diagnostic Code 5262, impairment of the 
tibia or fibula manifested by nonunion with loose motion 
requiring a knee brace would have warranted a 40 percent 
rating.  Nevertheless, the evidence of record does not 
demonstrate symptomatology warranting a 40 percent evaluation 
under any of these codes.

Additionally, although the veteran had slight laxity as noted 
on physical examination in January 1999, the examiner 
indicated that this was likely within normal limits for a 
prosthetic implant.  In November 2003, no lateral instability 
was reported on examination.  Thus, there is no indication 
that the veteran experiences subluxation or instability in 
the right knee such as to warrant a separate rating under 38 
C.F.R. § 4.71 (Diagnostic Code 5257) (2003).

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 pertaining to functional loss due to pain.  In this 
case, Diagnostic Code 5055 includes the consideration of 
pain, limitation of motion or weakness in the affected 
extremity in rating prosthetic knee joint replacement 
residuals.  In November 2001, the veteran complained of 
constant pain.  While the veteran suffers from pain, the 
record does not suggest that the pain results in functional 
impairment beyond what is contemplated by the 30 percent 
rating under Diagnostic Code 5055.  As noted above, there is 
no evidence of record to show that pain causes impairment 
that rises to the level of an evaluation in excess of 30 
percent.  

The veteran has reported increased swelling, pain and 
discomfort with repetitive use.  The VA examiner in November 
2003, however, found that there was no specific decrease in 
range of motion with activity.  On examination, there was no 
increase in fatigability, or decrease in range of motion with 
repetitive motion.  Therefore, factors such as weakness, 
fatigability, or incoordination are not indicated on the 
record to an extent that would support the assignment a 
rating higher than 30 percent.  Thus, an increased evaluation 
under 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  DeLuca, 8 
Vet. App. at 204-7. Accordingly, the Board concludes that the 
residuals of the right knee replacement are not more than 30 
percent disabling.

The Board, in reaching the conclusion above, has considered 
the veteran's contentions.  While a lay witness can testify 
as to the visible symptoms or manifestations of a disease or 
disability, his or her belief as to its current severity 
under pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence because only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the veteran is not shown to possess, may 
provide evidence requiring medical knowledge.  Layno v. 
Brown, 6 Vet. App. 465 (1994) and Grottveit v. Brown,  5 Vet. 
App. 91 (1993).

Given the record as described above, the Board finds that 
there is no basis for awarding an increased rating.  The 
Board concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claim for an 
increased rating.  As the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply; therefore, the claim must be denied. 

In view of the above, the Board has also considered whether 
the veteran is entitled to a rating for right knee disability 
on account of considerations outside the schedular rating 
criteria.  The Board, however, finds that the evidence does 
not tend to show that the service-connected right knee 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards, so as to warrant the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The 
current evidence of record does not demonstrate that the 
service-connected disability has resulted in frequent periods 
of hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  Although the veteran indicates that it is 
difficult for him to perform as a sheet metal mechanic, he 
has worked in this capacity for more than 30 years.  
Moreover, he is currently employed on a full-time basis.  

It bears emphasis that the schedular rating criteria are 
designed to take problems such as experienced by the veteran 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability. "  38 C.F.R. § 4.1.  In the 
veteran's case, there is no indication that his right knee 
disability is so unusually debilitating as to warrant a 
referral of his case for an extraschedular evaluation under § 
3.321(b).  

As noted above, there is no evidence that the nature and 
severity of his symptoms are beyond what is contemplated by 
the applicable criteria.  In the absence of evidence of 
extraordinary symptoms, the Board concludes that the 
schedular criteria adequately contemplate the nature and 
severity of the veteran's service-connected right knee 
disability.  Therefore, the Board concludes that a remand to 
the RO for referral of the issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.


Veterans Claims Assistance Act of 2000

In adjudicating the claim addressed above, the Board has 
considered the applicability of the regulations implementing 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2003).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits. 

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2003).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to provide 
notice.

The Board finds that VA has complied with the notice 
requirements contained in the implementing regulations with 
respect to the claim for an increased rating.  From the 
outset, the RO informed the veteran of the bases on which it 
decided the claim and of the elements necessary to be granted 
the benefit sought.  Initially, the RO notified the veteran 
by rating action of October 2001 of the denial.  In response 
to his notice of disagreement, the RO issued the veteran a 
statement of the case (SOC) in November 2001, which addressed 
the entire development of his claim up to that point.  The 
SOC notified him of the issue addressed, the evidence 
considered, the adjudicative action taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decision.  The veteran thereafter perfected 
his appeal.

The record also reflects that the veteran was specifically 
advised in January 2003 of the information and evidence 
needed to substantiate a claim for an increased rating for 
the postoperative right knee replacement.  The correspondence 
additionally informed him of what evidence VA was responsible 
for obtaining and what evidence he was responsible for 
obtaining.  The need for specific evidence from the veteran 
was discussed and the veteran was informed that he could 
request assistance in obtaining any outstanding evidence.  
The Board concludes that the veteran has been given the 
required notice in this case, at least to the extent of what 
was required to substantiate his claim for an increased 
rating for right knee disability.

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c), (d) (2003).

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claim and there is no outstanding evidence to be 
obtained, either by VA or the veteran.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regard to his claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2003).  In this case, the veteran was afforded a 
VA examination in November 2003, and the VA examiner provided 
sufficient clinical findings regarding the severity of the 
veteran's service-connected right knee for the Board to 
adjudicate this claim.  An additional examination or medical 
opinion being unnecessary, the Board finds that the RO has 
satisfied the duty-to-assist obligations with respect to 
medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions.  Moreover, the Board is not aware of 
any outstanding evidence.  Therefore, the Board finds that VA 
has complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to an increased rating in excess of 30 percent 
for the service-connected postoperative right knee 
replacement is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



